—Judgment, Supreme Court, New York County (Robert Lippmann, J.) entered January 14, 1993, dismissing the CPLR article 78 petition as premature and denying petitioners’ application to have respondent’s determination of a negative declaration of no significant environmental impact dated July 7, 1992, declared null and void, unanimously reversed, on the law, respondent’s cross motion to dismiss denied and the matter remanded to the IAS Court to determine the merits of the substantive challenge to the action by the respondent Department of Sanitation, without costs.
Respondent concedes that the New York State Department of Environmental Conservation, during permit proceedings pursuant to 6 NYCRR parts 201 and 360, would not conduct an administrative review of the issuance of the negative declaration by the New York City Department of Sanitation, thus denying petitioners an opportunity to make a substantive challenge to that determination on the merits. Accordingly, we reverse and remand in order that the issues raised in the petition may be resolved on the merits. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.